61 F.3d 904
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.OHIO VALLEY MALL COMPANY; Cafaro Company, Plaintiffs-Appellants,v.Jerry WRAY; Individually and as Director of the OhioDepartment of Transportation; Andrew H. Card, Individuallyand as Secretary of the United States Department ofTransportation; Thomas D. Larson, Individually and asAdministrator of the Federal Highway Administration; Fred J.Hempel, Individually and as Division Administrator of theFederal Highway Administration; Defendants-Appellees, (Nos.94-3490/95-3387)THF Realty, Inc.; Development Company; St. Clairsville, Inc.Defendants-Appellees, (No. 95-3387).
Nos. 94-3490, 95-3387.
United States Court of Appeals, Sixth Circuit.
July 12, 1995.

S.D.Ohio, Nos. 92-00667, 92-00401; Joseph P. Kinneary, District Judge.
S.D. Ohio
VACATED.
Before:  LIVELY, MARTIN, and DAUGHTREY, Circuit Judges.

ORDER

1
In these consolidated cases, the plaintiffs appeal summary judgment for the defendants in actions which challenged the approval of a highway modification project.  Plaintiffs argued that the defendants violated the National Environmental Policy Act, 42 U.S.C. Secs. 4321 et seq., in approving the project and issuing a permit for it.  Now before this court is a joint stipulation on behalf of all parties to dismiss Case No. 95-3387.  The stipulation is accepted.


2
The defendants also move to dismiss Case No. 94-3490.  In support, they state that the project for which the challenged permit was issued has now been completed.  Plaintiff responds in opposition.  Upon review and consideration of the arguments, we conclude that the appeal is moot.  See Neighbors Organized to Insure a Sound Environment, Inc. v. McArtor, 878 F.2d 174 (6th Cir. 1989); City of Romulus v. County of Wayne, 634 F.2d 347 (6th Cir. 1980).  In view of the fact that the appeal has become moot, the district court decision granting summary judgment to defendants must be vacated.  City of Romulus v. County of Wayne, 634 F.2d at 349.


3
It is ORDERED that these appeals are dismissed.  The district court's judgment is vacated.